               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


AMANDA BETH B.,1                        3:18-cv-00051-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

          Defendant.


BETSEY R. SHEPHERD
425 Riverwalk Manor Drive
Dallas, GA 30132
(505) 480-5630

          Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003


     1  In the interest of privacy this Opinion uses only the
first name and the initial of the last name of the non-
governmental party. Where applicable, this Opinion uses the
same designation for the nongovernmental party's immediate
family member.



1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
MICHAEL HOWARD
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3749

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Amanda Beth B. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

     Plaintiff protectively filed her initial application for

DIB benefits on February 21, 2014.    Tr. 10.2    Plaintiff alleged a

disability onset date of June 7, 2013.    Plaintiff=s application


     2 Citations to the official transcript of record filed by
the Commissioner on July 10, 2018, are referred to as "Tr."

2 - OPINION AND ORDER
was denied initially and on reconsideration.   An Administrative

Law Judge (ALJ) held a hearing on May 25, 2016.   Tr. 10, 39-87.

Plaintiff and a vocational expert (VE) testified.      Plaintiff was

represented by an attorney at the hearing.

     On November 14, 2016, the ALJ issued an opinion in which he

found Plaintiff was not disabled and, therefore, is not entitled

to benefits.   Tr. 10-25.

     On December 27, 2016, Plaintiff requested review of the

hearing decision by the Appeals Council.    Tr. 176.

     On November 6, 2017, the Appeals Council denied Plaintiff=s

request to review the ALJ=s decision, and the ALJ=s decision

became the final decision of the Commissioner.    Tr. 1-3.    See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On January 9, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on November 14, 1983, and was 29 years

old on her alleged disability onset date.    Tr. 24.   Plaintiff

has obtained a G.E.D. and completed some community-college

courses.   Tr. 24, 46, 67.   The ALJ found Plaintiff is able to

perform her past relevant work as a customer-service

representative and a telemarketer.   Tr. 23.


3 - OPINION AND ORDER
     Plaintiff alleges disability due to multiple sclerosis,

anxiety, and severe depression.    Tr. 99.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 16-23.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@     42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.      McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.        42


4 - OPINION AND ORDER
U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).     It is more than a mere scintilla of evidence

but less than a preponderance.     Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).




5 - OPINION AND ORDER
                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the Commis-

sioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(I).     See

also Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.      20 C.F.R.

§ 404.1520(a)(4)(iii).     See also Keyser, 648 F.3d at 724.     The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

       If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).       The


6 - OPINION AND ORDER
claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.     20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.    In other

words, the Social Security Act does not require complete

incapacity to be disabled.    Taylor v. Comm=r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. § 404.1520(a)(4)(v).    See also

Keyser, 648 F.3d at 724-25.    Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.    Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines set


7 - OPINION AND ORDER
forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.    If the Commissioner meets this burden, the claimant

is not disabled.    20 C.F.R. § 404.1520(g)(1).



                             ALJ'S FINDINGS

        At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since June 7, 2013, her alleged

date of disability onset.     Tr. 14.

        At Step Two the ALJ found Plaintiff has the severe

impairments of multiple sclerosis (MS) and obesity.     Tr. 14.

        At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.    Tr. 15.   The ALJ found Plaintiff has the RFC to

perform light work.      The ALJ also found Plaintiff is able to

lift and to carry 20 pounds occasionally and ten pounds

frequently, is able to stand, walk, and sit about six hours in

an eight-hour workday, and can "occasionally balance."       The ALJ

found Plaintiff should avoid even moderate exposure to extreme

heat.    Tr. 16.

        At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work as a customer service representative and

a telemarketer.    Tr. 23.


8 - OPINION AND ORDER
      Alternatively, at Step Five the ALJ found Plaintiff can

perform other work in the national economy such as office

helper, storage facility rental clerk, and price marker.

Tr. 24-25.    Accordingly, the ALJ found Plaintiff is not

disabled.    Tr. 25.



                              DISCUSSION

      Plaintiff contends the ALJ erred when he (1) failed to

provide clear and convincing reasons for discounting Plaintiff’s

testimony, (2) failed to provide clear and convincing evidence

for rejecting the medical opinions of Plaintiff’s treating

providers, (3) improperly rejected lay-witness testimony, and

(4) failed to include all of Plaintiff’s limitations when he

assessed Plaintiff’s RFC and posed hypothetical questions to the

VE.

I.    The ALJ did not err when he found Plaintiff=s testimony was
      not fully credible.

      Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony.

      A.     Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or



9 - OPINION AND ORDER
symptoms is credible.     AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).     The claimant

is not required to show that his Aimpairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom.@    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A

claimant is not required to produce Aobjective medical evidence

of the pain or fatigue itself, or the severity thereof.@       Id.

          If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, Athe ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.@    Garrison, 759 F.3d at

1014-15. See also Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006)(A[U]nless an ALJ makes a finding of malingering

based on affirmative evidence thereof, he or she may only find

an applicant not credible by making specific findings as to

credibility and stating clear and convincing reasons for each.@).


10 - OPINION AND ORDER
General assertions that the claimant's testimony is not credible

are insufficient.       Parra v. Astrue, 481 F.3d 742, 750 (9th Cir.

2007).     The ALJ must identify "what testimony is not credible

and what evidence undermines the claimant's complaints."       Id.

(quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

      B.     Analysis

             The ALJ discounted Plaintiff=s testimony regarding

her symptoms on the grounds that Plaintiff=s testimony was

inconsistent with the medical and other evidence in the record.

Tr. 17.

             Plaintiff testified she experiences severe fatigue,

vertigo, nausea, vomiting, headaches, and incontinence during MS

relapses.     Tr. 16.   Plaintiff testified these symptoms cause her

to have attendance problems with work, make it difficult to take

a bus to work, and cause her to lose her balance while standing.

Id.   Plaintiff testified there are times when she "feels fine

and suddenly wakes up and does not feel well," she has

difficulty sleeping, and she "occasionally takes naps during the

day, maybe once every two weeks."      Tr. 16-17.

             The ALJ noted the record reflects Plaintiff generally

has normal gait, strength, muscle tone, and balance, which are

not entirely consistent with Plaintiff's allegations.      Tr. 20.

The ALJ also found although the record reflects Plaintiff has


11 - OPINION AND ORDER
some limitations, the record also indicates "significant

improvement with medication and reflect[s] a generally stable

course."   Tr. 20.   For example, the ALJ noted Plaintiff reported

increased symptoms in June 2013 that were treated with

medications, and Plaintiff reported resolution of her right arm

and hand pain and improved function in her right upper extremity

after taking the medications.   Tr. 18, 336-43.   Then in November

2013 Plaintiff reported "doing very well," that she felt

"empowered," and that she was finishing school.    Tr. 18, 346.

Similarly, in March 2016 Plaintiff reported "urge incontinence"

related to her MS, but "overall relatively stable course."

Tr. 19, 564.   Plaintiff noted her bladder symptoms had worsened

during the past year and that she had two episodes per week of

incontinence with mild stress incontinence, but she stated this

was "not overly bothersome."    Id.

            The ALJ also noted Plaintiff's activities reflect a

greater capacity for functioning than alleged, and Plaintiff's

symptoms did not consistently cause debilitating limitations.

Tr. 21.    For example, Plaintiff is able to prepare meals, to

perform household chores, to shop, to use public transportation,

and to travel to Arizona by car and by airplane.   The ALJ took

into account that Plaintiff attended community college off and

on, was on the honor's list, and told medical providers that she


12 - OPINION AND ORDER
"did well in school."     In addition, although she did not engage

in substantial gainful employment, Plaintiff worked since her

alleged onset date.      Tr. 21, 67, 197-98, 275-76, 466.

             On this record the Court concludes the ALJ did not err

when he discounted Plaintiff=s symptom testimony and found it was

not fully credible because the ALJ provided clear and convincing

reasons supported by substantial evidence in the record for

doing so.

II.   The ALJ properly evaluated the medical opinions of
      Plaintiff's treating providers.

      Plaintiff contends the ALJ erred when he discounted the

medical opinions of Stanley Cohan, M.D., Plaintiff's treating

neurologist, and Leah Gaedeke, Plaintiff's treating nurse

practitioner (NP).

      A.     Standards

             1.   Medical Opinions

             AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@     Ryan v. Comm'r of Soc.



13 - OPINION AND ORDER
Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Specifically, the

court must Adistinguish among the opinions of three types of

physicians:    (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@      Garrison, 759

F.3d at 1012.    AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@   Id.    Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician. Ryan, 528 F.3d at 1198.      AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@   Id. (quoting 20 C.F.R. ' 404.1527(d)(3)).

          AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@     Id.   Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@


14 - OPINION AND ORDER
Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).      An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@    Reddick, 157 F.3d at 725.   AThe ALJ must do

more than state conclusions.    He must set forth his own

interpretations and explain why they, rather than the doctors',

are correct.@    Id. (citation omitted).

          2.     Medical Sources

          Medical sources are divided into two categories:

"acceptable medical sources” and "other sources."      20 C.F.R.

§§ 404.1513, 416.913.    Acceptable medical sources include

licensed physicians and psychologists.     20 C.F.R.

§§ 404.1513(a), 416.913(a).    Medical sources classified as

“other sources" include, but are not limited to, nurse

practitioners, therapists, licensed clinical social workers, and

chiropractors.    20 C.F.R. §§ 404.1513(d), 416.913(d).

          With respect to “other sources,” the Social Security

Administration notes:

                 With the growth of managed health care in recent
                 years and the emphasis on containing medical
                 costs, medical sources who are not acceptable
                 medical sources, such as nurse practitioners,
                 physician assistants, and licensed clinical
                 social workers, have increasingly assumed a
                 greater percentage of the treatment and


15 - OPINION AND ORDER
               evaluation functions previously handled primarily
               by physicians and psychologists. Opinions from
               these medical sources, who are not technically
               deemed acceptable medical sources under our
               rules, are important and should be evaluated on
               key issues such as impairment severity and
               functional effects, along with the other relevant
               evidence in the file.

SSR 06-03p, at *3.   Factors the ALJ should consider when

determining the weight to give an opinion from those "important"

sources include the length of time the source has known the

claimant, the number of times and frequency that the source has

seen the claimant, the consistency of the source's opinion with

other evidence in the record, the relevance of the source's

opinion, the quality of the source's explanation of his opinion,

and the source's training and expertise.   SSR 06-03p, at *4.     On

the basis of the particular facts and the above factors, the ALJ

may assign a not-acceptable medical source either greater or

lesser weight than that of an acceptable medical source.    SSR

06-03p, at *5-6.

          The ALJ, however, must explain the weight assigned to

such sources to the extent that a claimant or subsequent

reviewer may follow the ALJ's reasoning.   SSR 06-03p, at *6.

“The ALJ may discount testimony from . . . ‘other sources’ if

the ALJ ‘gives reasons germane to each witness for doing so.’”

Molina, 674 F.3d at 1111 (quoting Turner v. Comm’r Soc. Sec.



16 - OPINION AND ORDER
Admin., 613 F.3d 1217, 1224 (9th Cir. 2010)).

        B.     Analysis

               Plaintiff contends the ALJ failed to provide specific

and legitimate reasons for rejecting the medical opinions of

Dr. Cohan and NP Gaedeke.

               On October 6, 2015, Dr. Cohan and/or NP Gaedeke

completed a questionnaire regarding Plaintiff's limitations.3

Tr. 539-41.      They opined Plaintiff would not be able to

"physically withstand any aspect of gainful employment" as a

result of her MS flares that had occurred intermittently since

2006.       Tr. 541.

               The ALJ gave the opinions of Dr. Cohan and

NP Gaedeke "little weight" on the grounds that they were

"conclusory and fail[ed] to contain information regarding

[Plaintiff's] specific abilities on a function-by-function

basis," were not supported by the medical record, relied heavily

on Plaintiff's subjectively reported symptoms, and were not

supported by Plaintiff's activities.      Tr. 22.   For example,

Dr. Cohan noted Plaintiff's MS impaired her ability to grasp

repetitively.      Tr. 540.   The ALJ, however, found there was not




        The Statement bears Dr. Cohan's printed name, but it
        3

appears to have been completed and signed by NP Gaedeke.
Tr. 22.
17 - OPINION AND ORDER
any evidence in the record of a significant decrease in grip

strength or manipulative difficulties, and, in fact, Plaintiff

had full grip strength in February 2015.   Tr. 22, 478.   The ALJ

also noted treatment records from Dr. Cohan's office repeatedly

reflect Plaintiff reported improvement in her conditions with

treatment, that she was doing very well physically, and that she

was alert without signs of fatigue during examinations.   Tr. 22.

          Moreover, the ALJ's assessment was also supported by

the opinion of consultative examiner, Tatsuro Ogisu, M.D., who

examined Plaintiff on July 12, 2016.   Tr. 517-81.   Dr. Ogisu

found Plaintiff had full grip strength bilaterally, was alert,

and showed no signs of fatigue during the examination.    Tr. 22,

573-74.

          On this record the Court concludes the ALJ did not err

when he discounted the opinions of Dr. Cohan and NP Gaedeke

because the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.

III. The ALJ gave germane reasons for discounting lay-witness
     testimony.

     Plaintiff contends the ALJ erred when he failed to provide

reasons that are germane to the lay-witness statement of Kyle

Leeson, Plaintiff’s husband, regarding Plaintiff’s limitations.

     A.   Standards



18 - OPINION AND ORDER
            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."     Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).    The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."       Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Nevertheless, an ALJ is not required to address each

lay-witness statement or testimony on an "individualized,

witness-by-witness-basis.

            Germane reasons for discrediting a witness's testimony

include inconsistency with the medical evidence and the fact

that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.     Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).     See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.     Analysis

            In a Third-Party Function Report dated December 30,

2014, Leeson stated Plaintiff experiences fatigue, nausea,

anxiety, and balance issues that result in attendance problems

and that the stress of performance reviews triggers Plaintiff's

symptoms and MS relapses.   Tr. 23, 233-40.   He also stated

Plaintiff struggles to perform basic self-care, occasionally


19 - OPINION AND ORDER
requires help with personal hygiene, and becomes anxious in

social situations.   Tr. 237.   Leeson also noted Plaintiff has

difficulty lifting more than 40 pounds, loses her balance while

squatting or bending, can only walk a quarter of a mile on a

good day, and has trouble standing for more than five minutes

due to vertigo during an MS relapse.    Tr. 238.

          Plaintiff contends the record supports Plaintiff’s

testimony and that the ALJ failed to offer a germane reason for

rejecting it.   Thus, Plaintiff asserts the ALJ could have

reached a different conclusion regarding Plaintiff’s disability

if he had properly credited Leeson’s testimony.

          Although the ALJ considered Leeson's statement, the

ALJ concluded it was "not entirely consistent with the medical

evidence" and "failed to contain objective findings" to support

the extent of the limitations Leeson reported.     Tr. 23.   In

addition, the ALJ noted Leeson's statements appeared to be based

primarily on Plaintiff's subjective reports.    Tr. 23.

          The Ninth Circuit has held "inconsistency with medical

evidence" constitutes a "germane reason" for justifying an ALJ's

rejection of lay testimony.     Bayliss, 427 F.3d at 1218.   In

addition, the ALJ may discount lay-witness testimony that is

similar to a claimant's subjective reports when the ALJ

determines the claimant is not a credible witness.     Valentine v.


20 - OPINION AND ORDER
Comm. Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).     As

noted, this Court has concluded the ALJ did not err when he

discounted Plaintiff's symptom testimony.

           On this record the Court concludes the ALJ provided

germane reasons for discounting the lay-witness statements of

Leeson.

IV.   The ALJ included all of Plaintiff's limitations in his
      assessment of Plaintiff's RFC and in his hypothetical
      questions posed to the VE.

      Plaintiff contends the ALJ failed to include all of

Plaintiff's limitations in his evaluation of Plaintiff's RFC and

also failed to include those limitations in the hypothetical

questions posed to the VE.

      As noted, the Court has determined the ALJ provided legally

sufficient reasons for discounting Plaintiff's subjective

complaints about her symptoms, properly evaluated the medical

evidence, and provided germane reasons for discounting the lay-

witness testimony.   Accordingly, the Court concludes the ALJ did

not err in his assessment of Plaintiff's RFC or in the

limitations included in his hypothetical questions posed to the

VE.


                             CONCLUSION

      For these reasons, the Court AFFIRMS the decision of the



21 - OPINION AND ORDER
     Commissioner and DISMISSES this matter pursuant to sentence

four of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 12th day of February, 2019.



                         /s/ Anna J. Brown
                         ___________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




22 - OPINION AND ORDER
